Citation Nr: 0529714	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-17 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for chronic cervical 
strain, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.

This case was most recently before the Board of Veterans' 
Appeals (Board) in March 2005, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, in order to afford the veteran a 
Board hearing as to the matter at issue.  On remand, the 
veteran was afforded a videoconference hearing before the 
Board in June 2005, at which he presented additional 
documentary evidence with a waiver of initial RO 
consideration of such evidence.  The veteran also submitted a 
revocation of his power-of-attorney with respect to 
representation of his interests by The American Legion in 
matters pending before VA.  A transcript of that proceeding 
is contained within the veteran's claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Contentions are advanced by the veteran in the context of the 
instant appeal that he underwent his most recent VA medical 
examination for evaluation of the disorder in question more 
than five years ago in October 2000; that his claims folder 
was not made available to the examiner for review at that 
time; and that VA outpatient records do not adequately 
address the nature and severity of his cervical strain.  On 
the basis of the foregoing, a current, comprehensive VA 
examination is alleged to be in order.  

Further allegations are advanced, to the effect that 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
is lacking.  Specific reference is made to the failure of the 
RO in its June 2001 correspondence to outline for the veteran 
the evidence and information necessary to substantiate his 
claim for increase and the division of responsibility between 
VA and the veteran in obtaining records from Federal and non-
Federal sources.  

The undersigned Veterans Law Judge concurs with the 
aforementioned arguments, finding that there are valid and 
substantial reasons for a remand for procedural and 
evidentiary development of this case.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claim for a schedular 
and/or extraschedular rating in excess of 
10 percent for chronic cervical strain.  
The veteran must also be notified what 
portion of any necessary evidence VA will 
secure, and what portion he himself must 
submit.  Finally, he must be advised to 
submit all pertinent evidence not already 
on file that he has in his possession, 
and that, if requested, VA will assist 
him in obtaining pertinent treatment 
records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  Any records of VA medical treatment 
not already on file which pertain to the 
veteran's service-connected cervical 
strain must be obtained for inclusion in 
his claims folder.  

3.  Thereafter, the veteran must be 
afforded VA orthopedic examination for 
the purpose of identifying the nature and 
current severity of his service-connected 
chronic cervical strain.  The claims 
folder in its entirety must be made 
available to and reviewed by the examiner 
in the study of this case.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing.  
Detailed range of motion studies must be 
undertaken.  All pertinent diagnoses must 
be set forth.  

The examiner is to address the following 
factors and provide a professional 
opinion and supporting rationale where 
appropriate:  

(a)  Is there present or absent 
unfavorable ankylosis of the 
entire spine?  

(b)   Is there present or 
absent unfavorable ankylosis of 
the cervical spine?  

(c)  Are there present 
objective signs of pain, 
painful motion, weakness, 
and/or incoordination of the 
cervical spine?  The degree of 
any resulting impairment due to 
these signs must be quantified 
in terms of the resulting 
functional loss.  If possible, 
the additional degree to which 
range of cervical spine motion 
is adversely affected must be 
set forth.  The examiner should 
address whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups, if the 
veteran describes flare-ups.  

(d)  Is it at least as likely 
as not that the veteran's 
cervical strain, alone, results 
in a marked interference with 
his employment?  Use by the 
examiner of the "at least as 
likely as not" language in 
responding is required.  

4.  Lastly, the question of what, if any, 
schedular and extraschedular rating in 
excess of 10 percent is for assignment 
for chronic cervical strain must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, including those rating 
criteria in effect prior to, as well as 
on and after, September 26, 2003, for the 
evaluation of spinal disorders.  
Regarding the veteran's extraschedular 
entitlement, such action must include a 
written determination as to whether a 
referral to the VA's Under Secretary for 
Benefits or the Director, VA's 
Compensation and Pension Service, is 
warranted.  If the benefit sought on 
appeal remains denied, the veteran must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


